1
2                                                                     JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROSCOE CHAMBERS,                            Case No. 5:17-cv-01353-MWF-KES
12                Plaintiff,
                                                             JUDGMENT
13          v.
14   DR. ALLEN, et al.,
15                Defendants.
16
17         Pursuant to the Court’s Order Accepting the Amended Report and
18   Recommendation of U.S. Magistrate Judge,
19         IT IS ADJUDGED that the Second Amended Complaint is dismissed without
20   prejudice and without leave to amend due to Plaintiff’s failure to exhaust his
21   administrative remedies.
22
23   DATED: February 15, 2019
24
25                                          ____________________________________
                                            MICHAEL W. FITZGERALD
26                                          UNITED STATES DISTRICT JUDGE
27
28
